Title: To James Madison from Charles Pinckney, 8 September 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
September 8: 1802. In Madrid.
In addition to my letters by Mr Codman I am to inform you I have this day recieved intelligence from Algiers that France by sending some 74 Gun ships & other armed Vessels to that place with a Plenipotentiary on board has forced the Dey to submit to such terms as Bonaparte thought proper to prescribe.
The Dey has been obliged to renounce all old claims for money on France.
To release three Neapolitan Vessels Cargoes & Crews taken near the french shore & punish the Algerine commanders who took them very severely
To admit the free navigation of the Italian Republic. To pass all french Vessels without passports—& it is said to give to the French the place called Le cal who are to fortify it. It is added that at the time the French Envoy demanded & the Dey was obliged to submit to these terms, that the Envoy told him he was charged by Bonaparte to inform him, if ever Algiers committed the least outrage or in any degree insulted the flag or injured the commerce of France, he would erase her name from the list of nations. Such is my intelligence from Algiers & having reason to confide in it I hasten to transmit it to you.
England will certainly do the same & it will then be seen on what power the Dey will endeavour to depredate; for the freedom of the Navigation of the Italian Republic will enable them to cover under their flag both the Neapolitan & Ligurian commerce. Indeed it is expected that France considering Liguria & Batavia as much her children as the Italian Republic will very soon stipulate or insist that their Navigation shall be equally free. I am told the Dey has lately been enquiring about our annuities. I have Written lately to Mr O’brien in answer to his Letter, but owing to some difficulty I cannot get an answer from him, although no doubt he Writes to you via Gibraltar & Cadiz. My instructions saying nothing to me on the subject of the Barbary States, I do not consider myself as authorised to interfere further than in the transmission of intelligence or letters. Please present me respectfully to the President & Believe me dear sir with sincere regard Yours Truly
Charles Pinckney
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). Docketed by Wagner as received 23 Nov.


